UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2010 Item 1. Report to Stockholders. annual report March 31, 2010 Advised by NorthCoast Asset Management, LLC www.northcoastam.com (800) 558-9105 CAN SLIM® Select Growth Fund Dear Fellow Investor, The 12 months encompassed in this annual report were among the most relieving in American stock market history.The market made broad and significant advances after a climatic end in March, 2009 to the financial crisis of 2008 even though most of the lagging economic indicators such as unemployment and GDP took until December of 2009 to bottom. The rebound was first largely driven by companies that were priced for extinction.Companies like Citigroup, Bank of America and Ford which once teetered on the brink after stock declines of over 85% made impressive gains as countless banking and commodity stocks were reassessed by investors who decided that we were not going into a second Great Depression.The power and concentration of this first upward push, March 9, 2009 – June 30, 2009, contributed mightily to the Fund’s lagging performance this year versus broad stock market indexes such as the S&P 500®.Candidates for investment for the CAN SLIM® Select Growth Fund (the “Fund”) must exhibit two critical attributes – price and earnings momentum.Whereas the Fund was investing in companies whose business models were winning even during the crisis and seeing their earnings grow – companies like Aaron’s Inc. (AAN), Quality Systems (QSII), and Symantec (SYMC) – their stock prices were stuck in mud as every investor dollar seemed to be fixated on banks and near bankrupt, turnaround stories such as Las Vegas Sands (LVS).Further the Fund also had to adapt to a rising market from an 80% cash position on March 9, 2009.Finding good growth companies with solid earnings growth proved challenging during this period and it took the management team until June 30, 2009 to get over 70% invested in stocks. Once June was over, however, markets began to normalize and stocks with growing earnings finished 2009 flashing positive signs.The Fund returned 5.93% in the fourth quarter ending December 31, 2009 versus the broader S&P 500®’s 6.04% rise.Stocks included in the portfolio such as Apple, (AAPL), Baidu (BIDU), and Cree Inc (CREE), began outpacing broader averages.Though it is historically consistent and makes common sense that bear market bottoms occur as big losers (AIG, C, FNA) find buyers, for this bullish theme to sustain, high quality growth stocks must develop and attract capital. During the full fiscal year beginning April 1, 2009 and ending March 31, 2® Select Growth Fund (CANGX) gained 20.78% compared to an advance of 49.77% in the broad average S&P 500®.Despite this impressive performance the S&P 500® would have to gain another 34% to retake its October ‘07 highs (the Fund needs a more modest +17% to put new highs in place). 1 CAN SLIM® Select Growth Fund The Fund closed the fiscal year March 31, 2010 at 95% invested.After reducing stock market exposure to 60% by February 16th in reaction to the Greek bond collapse and negative market movement, the Fund steadily added positions to correspond with March’s rise.This scalar investment strategy is a key ingredient of the CAN SLIM® system.The “M” in CAN SLIM® stands for market, and it’s important to respond to conditions where market indices define either a new rally with rising trading volume or a decline with similar confirming volumes. A better reflection of the importance of this strategy is the comparison from the time NorthCoast took over the Fund, May 20, 2008 to this fiscal year end. The period encompasses the great bear market of late ‘08-early’09 where the Fund lost 7.23% versus the S&P 500®’s loss of 17.97%. Average Annual Returns for the periods ended March 31, 2010 Since Inception 1 Year (9/26/05) CAN SLIM® Select Growth Fund 20.78% 0.87% S&P 500® Index 49.77% 1.27% Fund Expense Ratio2.31% Performance data quoted represents past performance and is not predictive of future performance. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 800-558-9105 or visiting www.northcoastam.com The Fund imposes a 2% redemption fee on shares held less than 30 days.Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. While US employment – or lack thereof – continues to be the 800 pound gorilla in the scene, good companies continue to make profits and investors continue to buy their stocks. Our investment program pursues these high-quality issues and attempts to purchase them at optimum levels. As it appears that market rotation has begun to favor growth once again, we will continue to methodically seek better than average opportunities for the Fund. Years of experience have shaped our fundamental belief that process, system and the rigorous adherence to time-tested investing rules will win over time. It has never been our role to predict how the market will respond to news but rather to react to what is actually happening along the way. 2 CAN SLIM® Select Growth Fund Thank you for your business.It is a privilege to serve shareholders as advisor to the Fund and look forward to a bright future together. Sincerely, Rick Semels CEO Opinions expressed are subject to change, are not guaranteed and should not be considered a recommendation to buy or sell any security. Past performance is no guarantee of future results. Mutual fund investing involves risk. Principal loss is possible.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in micro-, small-and medium-capitalization companies, which involve additional risks such as limited liquidity and great price volatility than large-capitalization companies. The Fund will experience portfolio turnover, which may result in adverse tax consequences to the Fund’s shareholders.Because the Fund can invest in other investment companies your cost of investing in the Fund will be higher than your cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. Investment performance reflects fee waivers. In the absence of fee waivers, total returns would be reduced. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of holdings, please refer to the Schedule of Investments in this report.Current and future holdings are subject to risk. Must be preceded or accompanied by a current prospectus. The CAN SLIM® Select Growth Fund is distributed by Quasar Distributors, LLC. 3 CAN SLIM® Select Growth Fund sector allocation AT MARCH 31, 2010 (UNAUDITED) *Cash equivalents and liabilities in excess of other assets. expense example FOR THE SIX MONTHS ENDED MARCH 31, 2010 (UNAUDITED) As a shareholder of the CAN SLIM® Select Growth Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including redemption fees; and (2) ongoing costs, including investment advisory fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/09 - 3/31/10). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed 4 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED MARCH 31, 2010 (UNAUDITED) (CONTINUED) fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently the Fund’s transfer agent charges a $15.00 fee.You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem your shares less than 30 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are 5 CAN SLIM® Select Growth Fund expense example FOR THE SIX MONTHS ENDED MARCH 31, 2010 (UNAUDITED) (CONTINUED) meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/09 3/31/10 10/1/09 – 3/31/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.70% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 6 CAN SLIM® Select Growth Fund Value of $10,000 vs S&P 500® Index Average Annual Returns for the period ended March 31, 2010: Since Inception 1 Year 3 Year (9/26/05) CAN SLIM® Select Growth Fund 20.78% 2.35% 0.87% S&P 500® Index 49.77% (4.17)% 1.27% This chart illustrates the performance of a hypothetical $10,000 investment made on September 26, 2005 and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. On May 20, 2008, NorthCoast Asset Management, LLC started managing the Fund.Previous periods were managed by another investment advisor. 7 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2010 Shares Value COMMON STOCKS: 93.3% Air Transportation: 1.0% Lan Airlines SA - ADR $ Ambulatory Health Care Services: 1.9% Amedisys, Inc.* Gentiva Health Services, Inc.* Apparel Manufacturing: 1.2% Guess ?, Inc. UniFirst Corp. Broadcasting: 0.9% Liberty Media Corp.* Building Material, Garden & Supplies Dealers: 0.9% Lumber Liquidators Holdings, Inc.* Chemical Manufacturing: 4.6% BioMarin Pharmaceutical, Inc.* Life Technologies Corp.* Revlon, Inc. - Class A* Valeant Pharmaceuticals International* WuXi PharmaTech Cayman, Inc. - ADR* Clothing & Accessories Stores: 1.7% DSW, Inc.* Nordstrom, Inc. Computer & Electronic Products: 15.6% Apple, Inc.* Atheros Communications, Inc.* Blue Coat Systems, Inc.* Bruker Corp.* The accompanying notes are an integral part of these financial statements. 8 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2010 (CONTINUED) Shares Value COMMON STOCKS: 93.3% (Continued) Computer & Electronic Products: 15.6% (Continued) Cree, Inc.* $ CSG Systems International, Inc.* Mellanox Technologies Ltd.* NetLogic Microsystems, Inc.* OmniVision Technologies, Inc.* Research In Motion Ltd.* Seagate Technology* Silicon Laboratories, Inc.* Sirona Dental Systems, Inc.* Trina Solar Ltd. - ADR* Veeco Instruments, Inc.* Xyratex Ltd.* Credit Intermediation: 4.9% AmeriCredit Corp.* International Bancshares Corp. Nelnet, Inc. - Class A Prosperity Bancshares, Inc. Visa, Inc. Data Processing & Hosting Services: 1.8% HMS Holdings Corp.* Red Hat, Inc.* Electrical Equipment & Component Manufacturing: 1.9% Harbin Electric, Inc.* National Presto Industries, Inc. Electronic Markets, Agents & Brokers: 0.8% Tech Data Corp.* The accompanying notes are an integral part of these financial statements. 9 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2010 (CONTINUED) Shares Value COMMON STOCKS: 93.3% (Continued) Fabricated Metal Products: 1.0% Stanley Black & Decker, Inc. $ Food & Beverage Stores: 2.0% Core-Mark Holding Co., Inc.* Whole Foods Market, Inc.* Food Manufacturing: 0.9% Green Mountain Coffee Roasters, Inc.* Food Services: 1.0% Cracker Barrel Old Country Store, Inc. Furniture & Related Products: 1.0% Tempur-Pedic International, Inc.* Health & Personal Care Stores: 1.0% MedcoHealth Solutions, Inc.* Information Services: 2.3% AsiaInfo Holdings, Inc.* Baidu, Inc. - ADR* MercadoLibre, Inc.* Insurance Carriers: 1.9% Catalyst Health Solutions, Inc.* CNA Financial Corp.* Leather & Allied Products: 0.9% Steven Madden Ltd.* Machinery: 2.1% Dril-Quip, Inc.* FMC Technologies, Inc.* The accompanying notes are an integral part of these financial statements. 10 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2010 (CONTINUED) Shares Value COMMON STOCKS: 93.3% (Continued) Merchant Wholesalers: 1.8% Herbalife Ltd. $ Polo Ralph Lauren Corp. Miscellaneous Manufacturing: 5.6% Alcon, Inc. Coach, Inc. Conceptus, Inc.* Edwards Lifesciences Corp.* Hanger Orthopedic Group, Inc.* Intuitive Surgical, Inc.* W.R. Grace & Co. Motor Vehicle & Parts Dealers: 1.0% CarMax, Inc.* Oil & Gas Extraction: 2.8% Concho Resources, Inc.* Pioneer Natural Resources Co. Quicksilver Resources, Inc.* Performing Arts & Spectator Sports: 1.2% Las Vegas Sands Corp.* Live Nation Entertainment, Inc.* Pipeline Transportation: 0.9% NuStar GP Holdings, LLC Plastics & Rubber Products: 0.8% Jarden Corp. The accompanying notes are an integral part of these financial statements. 11 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2010 (CONTINUED) Shares Value COMMON STOCKS: 93.3% (Continued) Primary Metal Manufacturing: 1.9% Precision Castparts Corp. $ Tenaris SA - ADR Professional, Scientific & Technical Services: 11.7% Accenture PLC Celgene Corp.* Cerner Corp.* CGI Group, Inc.* Genpact Ltd.* JDA Software Group, Inc.* Longtop Financial Technologies Ltd. - ADR* MAXIMUS, Inc. Open Text Corp.* priceline.com, Inc.* Unisys Corp.* VeriSign, Inc.* Publishing Industries: 6.4% ArcSight, Inc.* Check Point Software Tech Ltd* CommVault Systems, Inc.* Informatica Corp.* MicroStrategy, Inc.* Nuance Communications, Inc.* RightNow Technologies, Inc.* Securities Financial Services: 1.8% Interactive Data Corp. Waddell & Reed Financial, Inc. The accompanying notes are an integral part of these financial statements. 12 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2010 (CONTINUED) Shares Value COMMON STOCKS: 93.3% (Continued) Sporting Goods & Leisure Stores: 0.4% Jo-Ann Stores, Inc.* $ Transportation Equipment: 2.8% Goodrich Corp. Magna International, Inc. Oshkosh Corp.* Utilities: 1.9% Energy Transfer Partners LP Insituform Technologies, Inc. - Class A* Water Transportation: 1.0% Navios Maritime Partners LP TOTAL COMMON STOCKS (Cost $34,956,050) PREFERRED STOCKS: 2.6% Beverage & Tobacco Products: 0.8% Companhia de Bebidas das Americas - ADR Food & Beverage Stores: 0.9% Companhia Brasileira de Distribuicao - Class A Utilities: 0.9% Companhia Paranaense de Energia - COPEL - ADR TOTAL PREFERRED STOCKS (Cost $1,178,428) The accompanying notes are an integral part of these financial statements. 13 CAN SLIM® Select Growth Fund schedule of investments AT MARCH 31, 2010 (CONTINUED) Shares Value SHORT-TERM INVESTMENT: 5.3% Money Market Fund: 5.3% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.000%** $ TOTAL SHORT-TERM INVESTMENT (Cost $2,303,831) TOTAL INVESTMENTS IN SECURITIES: 101.2% (Cost $38,438,309) Liabilities in Excess of Other Assets: (1.2%) ) TOTAL NET ASSETS: 100.0% $ ADR American Depository Receipt * Non-income producing security. ** 7-day yield. The accompanying notes are an integral part of these financial statements. 14 CAN SLIM® Select Growth Fund statement of assets and liabilities AT MARCH 31, 2010 ASSETS: Investments in securities, at value (Cost $38,438,309) (Note 2) $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES: Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering and redemptions price per share ($43,349,903/4,173,197 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS: Paid-in Capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 15 CAN SLIM® Select Growth Fund statement of operations FOR THE YEAR ENDED MARCH 31, 2010 INVESTMENT INCOME Dividends (net of foreign withholding tax of $1,897) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees Administration fees Transfer agent fees Registration fees Fund accounting fees Audit fees Miscellaneous expense Reports to shareholders Chief Compliance Officer fees Custody fees Legal fees Trustee fees Insurance expense Total expenses Less: fees waived ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 16 CAN SLIM® Select Growth Fund statement of changes in net assets Year Ended Year Ended March 31, 2010 March 31, 2009 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on investments ) Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distribution in excess ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ — (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2010 March 31, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $7,964 and $4,102, respectively. The accompanying notes are an integral part of these financial statements. 17 CAN SLIM® Select Growth Fund financial highlights FOR A CAPITAL SHARE OUTSTANDING THROUGHOUT THE YEAR/PERIOD Period Ended Year Ended March 31, March 31, 2006* Net asset value, beginning of year/period $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: Distribution in excess ) — Paid-in capital from redemption fees (Note 2) * Net asset value, end of year/period $ Total return 20.78% (13.12)% 2.16% (15.06)% 14.20%^ RATIOS/SUPPLEMENTAL DATA: Net assets, end of year/period (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed 1.95% 2.18% 2.01% 1.81% 2.39%+ After fees waived and expenses absorbed 1.70% 1.70% 1.70% 1.70% 1.70%+ RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed (1.40)% (0.52)% (0.83)% (0.78)% (1.68)%+ After fees waived and expenses absorbed (1.15)% (0.04)% (0.52)% (0.67)% (0.99)%+ Portfolio turnover rate 225% 393% 226% 493% 118%^ * Fund commenced operations on September 26, 2005. ** Less than $0.01 per share. + Annualized ^ Not annualized. The accompanying notes are an integral part of these financial statements. 18 CAN SLIM® Select Growth Fund notes to financial statements AT MARCH 31, 2010 NOTE 1 – ORGANIZATION The CAN SLIM® Select Growth Fund (the “Fund”), is a series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on September 26, 2005.On May 20, 2008 NorthCoast Asset Management, LLC started managing the Fund.Prior to May 20, 2008 the Fund was managed by another investment adviser. The investment objective of the Fund is long-term capital appreciation from investment in a combination of growth equity securities and cash equivalents. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith 19 CAN SLIM® Select Growth Fund notes to financial statements AT MARCH 31, 2010 (CONTINUED) by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. As of March 31, 2010, the Fund did not hold fair valued securities. The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs 20 CAN SLIM® Select Growth Fund notes to financial statements AT MARCH 31, 2010 (CONTINUED) that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund’s net assets as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $ — — $ Preferred Stocks^ — — Short-Term Investment — — Total Investments in Securities $ $
